Exhibit 10.1

Execution Version

SECOND AMENDMENT TO REVOLVING NOTE

AND CASH SUBORDINATION AGREEMENT

THIS SECOND AMENDMENT TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT (this
“Amendment”), is made and entered into as of February 27, 2015, by and among
WILLIS SECURITIES, INC., a Delaware corporation (the “Broker/Dealer”), the
several banks and other financial institutions from time to time party to the
Credit Agreement referred to below (collectively, the “Lenders”) and SUNTRUST
BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Broker/Dealer, the Lenders and the Administrative Agent are parties
to a certain Revolving Note and Cash Subordination Agreement, dated as of
March 3, 2014, as amended by that certain First Amendment to Revolving Note and
Cash Subordination Agreement, dated as of April 28, 2014 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Broker/Dealer;

WHEREAS, the Broker/Dealer has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement concurrently with the
amendment of the credit facilities of Trinity Acquisition Limited, a private
limited company organized under the laws of England and Wales and an indirect
parent of the Broker/Dealer (“Trinity”), pursuant to that certain Second
Amendment to Credit Agreement, dated as of the date hereof (the “Trinity
Amendment”), by and among Trinity, Willis Group Holdings Public Limited Company,
the other guarantors party thereto, the lenders party thereto and Barclays Bank
plc, as administrative agent, and subject to the terms and conditions hereof,
the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Broker/Dealer, the Lenders and the
Administrative Agent agree as follows:

1. Amendments.

(a) Section 1(a) of the Credit Agreement is hereby amended by replacing such
section in its entirety with the following:

(a) Subject to the terms and conditions hereinafter set forth, each Lender
severally agrees that from time to time between the date first written above and
the 28th day of April, 2016 (the “Credit Period”) it will lend to the
Broker/Dealer, in Dollars, Euros, Yen or, solely if agreed to by each Lender,
any other currency (“Agreed Other Currency”), as requested, its pro rata share
(as determined based on the “Commitment Schedule” attached as part of Rider A
(the “Commitment Schedule”)) of sums of money on a revolving basis (each an
“Advance”, collectively “Advances”), provided, such pro rata share shall not
exceed the Dollar Equivalent of such Lender’s “Commitment” (as set forth in the
Commitment Schedule (each a “Commitment”)) and provided further, such sums of
money, in the aggregate principal amount outstanding on the date of any Advance,
shall not exceed the sum of (1) the Dollar Equivalent of $400,000,000 plus
(2) the amount of any increase in accordance with Section 5(a) of Rider A to
this Agreement



--------------------------------------------------------------------------------

minus (3) an amount equal to 3% of the Dollar Equivalent of the sum of the
aggregate principal amount of outstanding Foreign Currency Loans after giving
effect to such Advance (such sum, the “Credit Line” or “Commitment Amount”).

(b) Section 1(b) of the Credit Agreement is hereby amended by replacing such
section in its entirety with the following:

(b) During the Credit Period, the Broker/Dealer may utilize the Credit Line (as
then in effect) by borrowing and/or prepaying outstanding Advances, in whole or
in part, and reborrowing, all in accordance with the terms and provisions
hereof. Each Advance shall be in the aggregate amount of the Dollar Equivalent
of $5,000,000 or integral multiples thereof.

(c) Section 1(c) of the Credit Agreement is hereby amended by replacing the
reference to “28th day of April, 2016.” with “28th day of April, 2017”;

(d) Section 1(e) of the Credit Agreement is hereby amended by replacing such
section in its entirety with the following:

(e) Whenever the Broker/Dealer desires to utilize the Credit Line, it shall so
notify Administrative Agent by telephone or any agreed upon electronic method
specifying the amount of the Advance, the date on which each such Advance is to
be made, and if such Advance is to be a Foreign Currency Loan, whether such
Foreign Currency Loan is requested to be made in Euros, Yen or an Agreed Other
Currency (in which case, specifying such currency). Such notice will also be
given and confirmed in writing, to FINRA. Notice shall, at a minimum, identify
(i) the date and amount of the proposed Advance, (ii) if such Advance is to be a
Foreign Currency Loan, whether such Advance is to be made in Euros, Yen or an
Agreed Other Currency (in which case, specifying such currency), (iii) the
aggregate amount of outstanding Advances and the Dollar Equivalent of
outstanding Foreign Currency Loans, and (iv) if the Advance is to be used to
repay, in whole or in part, outstanding Advances, the amount and maturity of
such Advance(s).

(e) Section 7(a) of the Credit Agreement is hereby amended by replacing “28th
day of April, 2014” with “27th day of February, 2015”.

(f) Section 7(d) of the Credit Agreement is hereby amended by replacing
(x) “$5,000,000” in clause (ii) thereof with “Dollar Equivalent of $5,000,000”
and (y) “$50,000,000” in clause (iv) thereof with “Dollar Equivalent of
$50,000,000”.

(g) The introductory paragraph of Rider A to the Credit Agreement appearing
immediately prior to Section 1 thereof is hereby amended by adding the following
after the last sentence:

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

2



--------------------------------------------------------------------------------

(h) Section 1 of Rider A to the Credit Agreement is hereby amended by replacing
the definitions of “Business Day”, “Eurocurrency Rate” and “Material
Indebtedness” in their entirety with the following:

“Business Day” means (i) any day excluding Saturday, Sunday or any other day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
Law to close and (ii) with respect to all notices, determinations, fundings and
payments in connection with the Eurocurrency Rate or any Eurocurrency Rate
Advances, the term “Business Day” shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollars, Euro, Yen or the applicable Agreed Other Currency deposits in the
London interbank market, as applicable.

“Eurocurrency Rate” means, with respect to each Interest Period for a
Eurocurrency Rate Advance, the greater of (a) 0% and (b) the rate per annum
appearing on the Reuters Screen LIBOR01 page (or any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page,
as determined in good faith by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the applicable currency
with a maturity comparable to such Interest Period; provided, however, that if
the rate referred to in clause (b) above is not available at any such time for
any reason, then the rate referred to in clause (b) above shall instead be the
interest rate per annum, as determined in good faith by the Administrative
Agent, to be the average (rounded to the nearest 1/16th of 1%) of the rates per
annum at which deposits in the applicable currency in an amount equal to the
amount of such Eurocurrency Rate Advance are offered to major banks in the
London interbank market at approximately 11:00 A.M. (London time), two
(2) Business Days prior to the commencement of such Interest Period, for
contracts that would be entered into at the commencement of such Interest Period
for the same duration as such Interest Period.

“Material Indebtedness” means any Indebtedness (other than the Advances) of any
one or more of the Broker/Dealer and its Subsidiaries in an aggregate principal
amount exceeding the Dollar Equivalent of $5,000,000.

(i) Section 1 of Rider A to the Credit Agreement is hereby amended by adding
each of the following new definitions in appropriate alphabetical order:

“Dollar Equivalent” of any amount means, at the time of determination thereof
(determined in respect of the most recent Revaluation Date or other relevant
date of determination): (a) if such amount is expressed in Dollars, such amount;
(b) if such amount is expressed in Euros, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by the Agent at 11:00
a.m. on the date of determination (or, if such date is not a Business Day, the
last Business Day prior thereto) to prime banks in New York for the spot
purchase in the New York currency exchange market of such amount of Dollars with
Euros; (c) if such amount is expressed in Yen, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by Agent at 11:00 a.m.
on the date of determination (or, if such date is not a Business Day, the last
Business Day prior thereto) to prime banks in New York for the spot purchase in
the New York currency exchange market of such amount of Dollars with Yen; and
(d) if such amount is expressed in an Agreed Other Currency, the equivalent of
such amount in Dollars determined by using the rate of exchange quoted by Agent
at 11:00 a.m. on the date of determination (or, if such date is not a Business
Day, the last Business Day prior thereto) to prime banks in New York for the
spot purchase in the New York currency exchange market of such amount of Dollars
with such Agreed Other Currency.

 

3



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union (Official Journal C 191, July 29, 1992).

“EMU Legislation” means the legislative measures of the European Council
(including, without limitation, European Council regulations) for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

“Euro” means the single currency of Participating Member States of the European
Union.

“Foreign Currency Loan” means an Advance made in Yen, Euro or an Agreed Other
Currency.

“Participating Member State” means each country so described in any EMU
Legislation.

“Revaluation Date” means each of the following: (a) the date of each Advance
made in Yen, Euro or an Agreed Other Currency, (b) each date of a continuation
of an Advance made in Yen, Euro or an Agreed Other Currency, (c) the last day of
each fiscal quarter and (d) such additional dates as the Administrative Agent
shall determine or the Required Lenders shall require, at any time when any
Event of Acceleration, Event of Default or Funding Blockage Event has occurred
and is continuing; provided that with respect to any Advance in Yen, Euro or an
Agreed Other Currency made for the purpose of a securities offering transaction,
no Revaluation Date shall occur with respect to such Advance between the date of
pricing and the date of settlement (inclusive) of such securities offering.

“Yen” or “¥” refers to the lawful currency of Japan.

(j) Section 2(a) of Rider A to the Credit Agreement is hereby amended by
replacing such Section in its entirety with the following:

(a) Advances may be Base Rate Advances or Eurocurrency Rate Advances, provided
that all Foreign Currency Loans shall be Eurocurrency Rate Advances. Any
Borrowing Request must be received in writing (appropriately completed and
signed by a Responsible Officer of the Broker/Dealer and confirmed by signature
of a Responsible Officer of Parent)) by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of (A) any
borrowing of, conversion to or continuation of Eurocurrency Rate Advances or
(B) any conversion of Eurocurrency Rate Advances to Base Rate Advances and
(ii) one Business Day prior to the requested date of any borrowing of Base Rate
Advances. Such notice shall also include (i) whether the Broker/Dealer is
requesting an Advance, a conversion of an Advance or Advances from one Type to
the other, or a continuation of a Eurocurrency Rate Advance or Advances,
(ii) the requested date of the Advance, conversion or continuation, as the case
may be (which shall be a Business Day), (iii) the principal amount of the
Advance or Advances to be borrowed, converted or continued, (iv) the Type of
Advance to be borrowed or to which the existing Advance or Advances are to be
converted, (v) the requested currency of the Advance and (vi) if applicable, the
duration of the Interest Period with respect thereto. If the Broker/Dealer fails
to specify a Type of Advance in a Borrowing Request or if the Broker/Dealer
fails to give a timely notice requesting a conversion or continuation, then the
applicable Advances shall be made or continued, as applicable, as Eurocurrency
Rate Advances with an Interest Period of one month. Any automatic conversion to
Base Rate Advances or continuation as Eurocurrency Rate Advances shall

 

4



--------------------------------------------------------------------------------

be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Advances. If the Broker/Dealer
requests a borrowing of, conversion to, or continuation of Eurocurrency Rate
Advances in any such Borrowing Request, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month.

(k) Section 2(b) of Rider A to the Credit Agreement is hereby amended by
replacing such Section in its entirety with the following:

(b) Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share of the
applicable Advance, and if no timely notice of a conversion or continuation is
provided by the Broker/Dealer, the Administrative Agent shall notify each Lender
of the details of any automatic continuation as Eurocurrency Rate Advance with
an Interest Period of one month, in each case as described in the preceding
subsection. Each Lender shall make the amount of its pro rata share of the
Advance available to the Administrative Agent in immediately available funds in
the requested currency at the Administrative Agent’s Office not later than 11:00
a.m. on the Business Day specified in the applicable Borrowing Request. Upon
satisfaction of the applicable conditions set forth in Section 14 (and, if such
Advance is the initial Advance, Section 13), the Administrative Agent shall make
all funds so received available to the Broker/Dealer either by (i) crediting the
account of the Broker/Dealer on the books of SunTrust Bank with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Broker/Dealer.

(l) Section 2 of Rider A to the Credit Agreement is hereby amended by adding the
following new subsection (e) thereto:

(e) In the event that on any Revaluation Date, the Dollar Equivalent of the sum
of the aggregate principal amount of outstanding Advances (including Foreign
Currency Loans) is more than 103% of the Commitment Amount, the Broker/Dealer
shall, subject to the conditions set forth in Paragraph 5 of the Agreement,
within 5 Business Days of receipt of notice from the Administrative Agent, be
required to request approval from FINRA to repay the Advances in an amount
sufficient to reduce the amount of the Advances outstanding on the date of such
notice to an amount equal to or less than the Commitment Amount.

(l) Section 3(d) of Rider A to the Credit Agreement is hereby amended by
replacing such Section in its entirety with the following:

(d) The Broker/Dealer shall pay to the Administrative Agent for the account of
each Lender in accordance with its pro rata share of the Commitment Amount, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Commitment Amount exceeds the Dollar Equivalent of the outstanding
amount of Advances, subject to adjustment as provided in Section 6. The
commitment fees set forth above shall accrue at all times during the Credit
Period, including at any time during which one or more of the conditions in
Sections 13 and 14 is not met, and shall be due and payable in Dollars quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after March 3, 2014, and on the
last day of the Credit Period. The commitment fees set forth above shall

 

5



--------------------------------------------------------------------------------

be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(m) Section 4 of Rider A to the Credit Agreement is hereby amended by adding the
following new subsections (h):

(h) Unless otherwise stated herein to the contrary, each provision in this
Agreement relating to payments to be made by the Broker/Dealer on account of
principal, interest and fees which requires payment in Dollars, shall be deemed
to mean (i) in the case of Advances or other amounts denominated in Dollars,
payment in Dollars, (ii) in the case of Advances or other amounts denominated in
Euros, payment in Euros, (iii) in the case of Advances or other amounts
denominated in Yen, payment in Yen, and (iv) in the case of Advances or other
amounts denominated in an Agreed Other Currency, payment in such Agreed Other
Currency.

(n) Section 5(a) of Rider A to the Credit Agreement is hereby amended by
replacing such Section in its entirety with the following:

(a) Provided there exists no Event of Default, Event of Acceleration or Funding
Blockage Event and subject to the approval of FINRA, upon notice to the
Administrative Agent (which shall promptly notify the applicable Lenders), the
Broker/Dealer may from time to time request the establishment of one or more new
revolving commitments (a “New Credit Line Commitment”) hereunder, in an
aggregate amount for all such New Credit Line Commitments from and after the
date hereof not in excess of the Dollar Equivalent of $100,000,000; provided
that any New Credit Line Commitment shall be in a minimum principal amount of
the Dollar Equivalent of $50,000,000 or a whole increment of the Dollar
Equivalent of $5,000,000 in excess thereof. The Broker/Dealer (in consultation
with the Administrative Agent) shall specify in such notice (i) the principal
amount of the requested New Credit Line Commitment and (ii) the date (the
“Increase Effective Date”) on which the Broker/Dealer proposes that such New
Credit Line Commitment shall be effective (which shall in no event be less than
fifteen Business Days from the date of delivery of such notice to the Lenders).
Each Lender shall notify the Administrative Agent at least five Business Days
prior to the Increase Effective Date whether or not it agrees to provide a
portion of the requested New Credit Line Commitment (and, if so, the principal
amount it proposes to provide). Notwithstanding anything herein to the contrary,
no Lender shall have any obligation to provide any portion of the requested New
Credit Line Commitment and any election to do so shall be in the sole discretion
of such Lender. Any Lender not responding by 5:00 p.m. (New York City time) on
the date five Business Days prior to the Increase Effective Date shall be deemed
to have declined to provide any portion of the requested New Credit Line
Commitment. The Administrative Agent shall notify the Broker/Dealer of the
Lenders’ responses to the requested New Credit Line Commitment. To achieve the
full amount of a requested New Credit Line Commitment and subject to the consent
of the Administrative Agent and FINRA pursuant to Section 32, the Broker/Dealer
may also invite additional Eligible Assignees (which for the avoidance of doubt
are not already Lenders) to become Lenders. The Administrative Agent and the
Broker/Dealer shall determine the final allocation of the requested New Credit
Line Commitment; provided that the Broker/Dealer shall not be required to
allocate any portion of such New Credit Line Commitment to existing Lenders. The
Administrative Agent shall promptly notify the applicable Lenders of the final
allocation of the requested New Credit Line Commitment.

 

6



--------------------------------------------------------------------------------

(o) Section 7(c)(i) of Rider A to the Credit Agreement is hereby amended by
adding the following proviso to the end of the first sentence thereof:

; provided that such Lender or Administrative Agent demands such indemnification
within 180 days beginning on the earlier of the date such Lender receives
written notice of the assertion or assessment of such tax or the date such
Lender or Administrative Agent pays such Indemnified Taxes or Other Taxes

(p) Section 7(f) of Rider A to the Credit Agreement is hereby amended by adding
the following sentence after the second sentence thereof:

If the Lender, Administrative Agent or the Broker/Dealer determines in good
faith that a reasonable basis exists for contesting any Taxes for which
indemnification has been demanded hereunder, the Administrative Agent or the
relevant Lender, as applicable, shall use commercially reasonable efforts to
cooperate with the Broker/Dealer in a reasonable challenge of such Taxes if so
requested by the Broker/Dealer; provided that (a) the Administrative Agent or
such Lender determines in its reasonable discretion that it would not be subject
to any unreimbursed third party cost or expense, (b) the Broker/Dealer pays all
related expenses of the Administrative Agent or such Lender, as applicable and
(c) the Broker/Dealer indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. The Administrative Agent or a Lender shall claim
any refund that it determines is reasonably available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim.

(q) Section 14 of Rider A to the Credit Agreement is hereby amended by adding
the following new subsection (e) thereto:

(e) After giving effect to the Borrowing Request, the Dollar Equivalent of the
aggregate principal amount of all Advances outstanding at any one time, shall
not exceed the Commitment Amount.

(r) Section 17(e) of Rider A to the Credit Agreement is hereby amended by
replacing such Section in its entirety with the following:

(e) The Broker/Dealer will not create, incur, assume or permit to exist any
Indebtedness (including pursuant to any Guarantee of Indebtedness of the Parent
or another Subsidiary) except (w) Indebtedness created pursuant to this
Agreement, (x) existing on the date hereof and to the extent having a principal
amount in excess of $500,000 set forth on Schedule 17 and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof, (y) other subordinated unsecured Indebtedness of the Broker/Dealer in
an aggregate principal amount not to exceed the Dollar Equivalent of $5,000,000
at any time outstanding and (z) temporary loans in a principal aggregate amount
not to exceed the Dollar Equivalent of $400,000,000 at any time outstanding made
by Willis North America, Inc. or any other Affiliate of the Company which loans
are direct or indirect proceeds of borrowings under that certain

 

7



--------------------------------------------------------------------------------

Credit Agreement, dated as of December 16, 2011 (as amended, restated,
supplemented or otherwise modified from time to time); provided, that for
purposes of calculating the Dollar Equivalent of any Indebtedness in a currency
other than Dollars under this clause (e), the date of determination shall be the
date of incurrence of such Indebtedness.

(s) The Credit Agreement’s Exhibit C is hereby replaced in its entirety with the
Form of Borrowing Request attached hereto as Exhibit A.

2. Consent. The Administrative Agent and the Lenders hereby consent to the
Trinity Amendment. Notwithstanding the foregoing, each party hereto acknowledges
and agrees that (i) the Administrative Agent and the Lenders are not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
Trinity Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of the
Administrative Agent or the Lenders to any future amendments to the Trinity
credit facilities. The parties hereto agree that the consent set forth in this
Section 2 (the “Consent”) shall be limited to the precise meaning of the words
written herein and shall not be deemed (i) to be a consent to or modification of
any other term or condition contained in the Credit Agreement or the Loan
Documents or (ii) to prejudice any right or remedy that the Administrative Agent
or any Lender may now have or may in the future have under or in connection with
the Credit Agreement or any Loan Document other than with respect to the matters
for which the Consent has been provided. Other than as described herein, the
Consent shall not alter, affect, release or prejudice in any way any of the
Broker/Dealer’s Obligations under the Credit Agreement or any Loan Document. The
Consent shall not be construed as establishing a course of conduct on the part
of the Administrative Agent or Lenders upon which the Broker/Dealer may rely at
any time in the future.

3. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Broker/Dealer shall have no rights under this
Amendment, until the Trinity Amendment shall become effective substantially
contemporaneously with the effectiveness of this Amendment and the
Administrative Agent shall have received (i) such fees as the Broker/Dealer has
previously agreed to pay the Administrative Agent, any of its affiliates or the
Lenders in connection with this Amendment, (ii) reimbursement or payment of its
costs and expenses incurred in connection with this Amendment or the Credit
Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent) to the extent invoiced prior
to the date hereof, and (iii) each of the following documents:

(a) executed counterparts to this Amendment from the Broker/Dealer and the
Lenders;

(b) amended and restated (if applicable) Revolving Notes in the form attached
hereto as Exhibit B executed by the Broker/Dealer in favor of each Lender;

(c) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Broker/Dealer as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which the Broker/Dealer is a party or is to be a party;

(d) a written opinion (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of Weil, Gotshal & Manges LLP, New York counsel and/or
in-house counsel to the Broker/Dealer covering such other matters relating to
the Broker/Dealer, this Amendment or the transactions contemplated hereby as the
Administrative Agent shall reasonably request; and

 

8



--------------------------------------------------------------------------------

(e) executed counterparts from Trinity and Parent to an amendment to that
certain Guaranty Agreement, dated as of March 3, 2014, among Parent, Trinity,
certain other subsidiaries of the Parent party thereto as guarantors and the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

4. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, the Broker/Dealer hereby represents and
warrants to the Lenders and the Administrative Agent:

(a) The execution, delivery and performance by the Broker/Dealer of this
Amendment is within the Broker/Dealer’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder action;

(b) The execution, delivery and performance by the Broker/Dealer of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
requirement of Laws applicable to Broker/Dealer or any judgment, order or ruling
of any Governmental Authority and (iii) will not give rise to a right thereunder
to require any payment to be made by the Broker/Dealer;

(d) This Amendment has been duly executed and delivered for the benefit of or on
behalf of the Broker/Dealer and constitutes a legal, valid and binding
obligation of the Broker/Dealer, enforceable against the Broker/Dealer in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and

(e) After giving effect to this Amendment, all representations and warranties of
the Broker/Dealer set forth in the Credit Agreement are true and correct in all
material respects (or if such representation or warranty is itself modified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) on the date hereof (or if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and no Event of Default, Event of Acceleration or Funding Blockage Event
has occurred and is continuing as of the date hereof.

5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Broker/Dealer to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

6. Governing Law. This Amendment shall be made under, and shall be governed by,
the laws of the State of New York in all respects.

7. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

8. Costs and Expenses. The Broker/Dealer agrees to pay all costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Administrative Agent with
respect thereto, in each case, in accordance with the terms of the Credit
Agreement.

 

9



--------------------------------------------------------------------------------

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BROKER/DEALER: WILLIS SECURITIES, INC. By:

/s/ Antonio Ursano, Jr.

Name: Antonio Ursano, Jr. Title: Director, President and Chief Executive Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK, individually and as Administrative Agent By:

/s/ Paula Mueller

Name: Paula Mueller Title: Director BMO HARRIS BANK N.A., as a Lender By:

/s/ Debra Basler

Name: Debra Basler Title: Managing Director LLOYDS BANK PLC, as a Lender By:

/s/ Stephen Giacolone

Name: Stephen Giacolone G011 Title: Assistant Vice President By:

/s/ Daven Popat

Name: Daven Popat P033 Title: Senior Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:

/s/ Glenn Schuermann

Name: Glenn Schuermann Title: Director

BARCLAYS BANK PLC,

as a Lender

By:

/s/ Samuel Coward

Name: Samuel Coward Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:

/s/ David Barclay-Watt

Name: David Barclay-Watt Title: Senior Director SCOTIABANK (IRELAND) LIMITED, as
a Lender By:

/s/ David Muldoon

Name: David Muldoon Title: Managing Director

BANK OF AMERICA, N.A.,

as a Lender

By:

/s/ Derek Miller

Name: Derek Miller Title: Assistant Vice President

WELLS FARGO BANK NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Michelle S. Dagenhart

Name: Michelle S. Dagenhart Title: Director

MANUFACTURERS AND TRADERS TRUST COMPANY,

as a Lender

By:

/s/ Ramal L. Moreland

Name: Ramal L. Moreland Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT]



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT C

[FORM OF BORROWING REQUEST]

BORROWING REQUEST

Date:             ,         

 

To: SunTrust Bank, as Administrative Agent 3333 Peachtree Road Atlanta, GA 30326
Attention: Paula Mueller Facsimile: 404-439-7390 Telephone: 404-439-9611 Email:
Paula.Mueller@suntrust.com cc: SunTrust Bank Agency Services 303 Peachtree
Street, N.E. / 25th Floor Atlanta, Georgia 30308 Attention: Doug Weltz
Facsimile: (404) 495-2170 Telephone: (404) 813-5156 Email:
Agency.Services@SunTrust.com

Ladies and Gentlemen:

Reference is made to that certain Revolving Note and Cash Subordination
Agreement, dated as of March 3, 2014, as amended by that certain First Amendment
to Revolving Note and Cash Subordination Agreement, dated as of April 28, 2014,
and that certain Second Amendment to Revolving Note and Cash Subordination
Agreement, dated as of February 27, 2015 (as the same may be further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time in accordance with its terms, the “Agreement”; the
terms defined therein being used herein as therein defined), among Willis
Securities, Inc., a Delaware corporation, (the “Broker/Dealer”), each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”) and SunTrust Bank, as Administrative Agent.

The Broker/Dealer hereby requests a:

 

  1. Select one:

¨ Advance, to be made in:

¨ Dollars

¨ Euro

¨ Yen

¨ [Specify the Agreed Other Currency]

 

A-1



--------------------------------------------------------------------------------

¨ Conversion or continuation of Advance

 

  [2. Select One:

¨ If such Advance is a Eurocurrency Rate Advance, such Advance shall continue to
be a Eurocurrency Rate Advance having an Interest Period of [    ]
[month[s]][week[s]].

¨ If such Advance is a Eurocurrency Rate Advance, such Advance shall be
converted to a Base Rate Advance.

¨ If such Advance is a Base Rate Advance, such Advance shall be converted to a
Eurocurrency Rate Advance having an Interest Period of
[    ][month[s]][week[s]].]1

[2][3]. In the aggregate amount of $        .

 

  3. Which will be a [Base Rate] [Eurodollar Rate] Advance.

 

  [4. With an Interest Period of      [month[s]][week[s]].]2

[4][5]. On             , 201   (a Business Day).

 

  6. The Broker/Dealer’s account to which funds are to be disbursed is:

 

Account Number:

 

Location:

 

This Borrowing Request and the Advance requested herein comply with Sections 2
and 14 of Rider A to the Agreement.

 

WILLIS SECURITIES, INC. WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY By:

 

By:

 

Name: Name: Title: Title:

 

1  To be included if “Conversion or Continuation of Advance” is selected.

2  Insert if a borrowing of a Eurocurrency Rate Advance.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

 

LOGO [g882114ex10_1logo.jpg]

FINRA Form REV - 33R

EXHIBIT A

[AMENDED AND RESTATED] REVOLVING NOTE

For value received, WILLIS SECURITIES, INC. (“Broker/Dealer”)

hereby promises to pay to                     (the “Lender”)

on the 28th day of April, 2017 (“Scheduled Maturity Date”), the principal sum of
the aggregate unpaid principal amount of all Advances made by the Lender to the
Broker/Dealer under the terms of a Revolving Note And Cash Subordination
Agreement between the Broker/Dealer and certain lenders from time to time
parties thereto (collectively, the “Lenders”), SunTrust Bank (the
“Administrative Agent”), as Administrative Agent, BMO Harris Bank N.A., as
Syndication Agent and Lloyds Bank plc, as Documentation Agent, dated the 3rd day
of March, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), as shown on the attached
schedule. Such sum shall not exceed the Dollar Equivalent of $        .

The Broker/Dealer also promises to pay interest on the unpaid principal amount
of each Advance hereunder from the date of each such Advance until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum established as set forth in Rider A of the Agreement, said
interest to be payable on each Interest Payment Date as set forth in Rider A of
the Agreement.

This Revolving Note is subject in all respects to the provisions of the
Agreement, which are deemed to be incorporated herein and a copy of which may be
examined at the principal office of the Broker/Dealer.

All principal and interest payable hereunder shall be due and payable in
accordance with the terms of the Agreement. Principal and interest payments
shall be in money of the United States, lawful at such times for the
satisfaction of public and private debts.

The Broker/Dealer promises to pay costs of collection, including reasonable
attorney’s fees, if default is made in the payment of this Revolving Note.

The terms and provisions of this Revolving Note shall be governed by the
applicable laws of the State of New York.

[This Revolving Note is an amendment and restatement of that certain Revolving
Note dated April 28, 2014, in the original principal amount of $        ,
executed by the Broker/Dealer in favor of the Lender, and is not a novation.]

(Signature Page Follows)

 

B-1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties hereto have set their hands and seals this     
day of             , 2015.

 

By:

 

Name:

 

Title:

 

(Broker/Dealer)

 

B-2



--------------------------------------------------------------------------------

LOGO [g882114ex10_1logo.jpg]

FINRA Form REV - 33R

SCHEDULE to EXHIBIT A

SCHEDULE

Advances/Payments and Interest of Account Referred to in the Revolving Note

 

 

Commitment Amount $        

 

Date of Advance

   Amount
Advanced    Currency    Interest
Rate    Date of Re-
Payment    Principal
Amount Re-Paid    Date of Interest
Paid    Amount of
Interest Paid    Outstanding
Amount after
Transaction    Signature

    

                          

    

                          

    

                          

    

                          

    

                          

    

                          

    

                          